On March 11, 2013, respondent, Geoffrey Lynn Oglesby, filed an application for termination of probation. On March 20, 2013, relator, disciplinary counsel, filed a response. Upon consideration thereof, it is ordered by this court that the probation of respondent, Geoffrey Lynn Oglesby, Attorney Registration No. 0023949, last known business address in Sandusky, Ohio, is terminated.
It is further ordered that the clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.